Citation Nr: 0019932	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active service from June 1956 to February 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted an 
increased rating of 10 percent for the veteran's service-
connected right knee disability.  In an April 1995 letter, 
the RO advised the veteran of this decision and of his 
procedural and appellate rights.  In May 1995, a notice of 
disagreement (NOD) was received as to the issue of 
entitlement to an increased rating for service-connected 
right knee disability.  The statement of the case (SOC) was 
sent to the veteran in July 1995.  The substantive appeal was 
received in September 1995.

While the veteran initially requested a hearing on his 
September 1995 VA Form 9, he submitted a statement in January 
1996 in which he withdrew his request for that hearing.

In February 1998, the Board remanded the veteran's case for 
additional development and adjudication.  As the RO continued 
the denial of the claim, the case was returned to the Board 
for further consideration.


REMAND

As noted in the introduction above, the Board remanded this 
issue in February 1998 for additional development and 
adjudication.  The Board requested that any outstanding 
pertinent VA treatment records be obtained and associated 
with the claims file, and that the veteran undergo further 
examination to obtain findings regarding functional loss due 
to pain and other factors associated with the service-
connected disability.  See 38 C.F.R. §§ 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In adjudicating the 
claim, the Board requested that the RO consider those 
factors, as well as whether separate ratings for arthritis 
and instability were warranted.  See VAOPGCPREC 23-97 (July 
1, 1997).

In accordance with the remand, outpatient treatment records 
from VA Medical Centers (VAMCs) in Buffalo and Batavia, New 
York, dated between 1989 and 1999, were added to the claims 
file.  Further, the veteran underwent a VA examination of the 
right knee in July 1998, and MRI studies were performed in 
August 1998.  

Significantly, however, the examiner's report does not fully 
comport with the Board's prior remand.  Although the examiner 
provided range of motion studies and findings as to swelling, 
instability, and crepitation, he did not, as requested in the 
remand, offer any opinion as to whether, during the 
examination, the right knee exhibited weakened movement, 
excess fatigability, or incoordination attributable to the 
service-connected disorder.  Moreover, while the examiner 
included the veteran's report that the knee "definitely 
limits his walking because of pain," he did not offer an 
opinion as to whether pain could significantly limit 
functional ability during flare-ups or when the knee is used 
repeatedly, or the extent of such additional functional loss.  
Thus, in adjudicating the claim, the RO did not fully 
consider the extent of functional loss attributable to right 
knee pain, or whether separate ratings for arthritis and 
instability are warranted.  Under these circumstances, the 
matter must, regrettably, be remanded for further development 
and adjudication.

The Board emphasizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has specifically mandated that a remand by the Board 
or the Court confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. 268 
(1998).  The Court has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
has not been complied with, the Board itself errs in failing 
to ensure compliance.  Id

The record also indicates that the veteran's right knee 
condition may have worsened since his August 1998 VA 
examination.  Private medical records reflect that reflect 
that the veteran tripped and fell when his right knee gave 
way in February 1999.  As a result of this fall, the veteran 
appears to have sustained further injury to the right knee.  
Findings at the time of the fall included limited range of 
motion of the right knee, effusion, severe degenerative 
changes, and osteoporosis.  Subsequent records regarding the 
right knee showed: a medial meniscal tear (April 1999); 
degenerative joint disease, probably mild, involving the 
medial compartment of the right knee (May 1999 X-rays); 
positive effusion, positive straight leg raising, positive 
McMurray's test, and range of motion from 0 to 120 degrees 
(May 1999); medial meniscal tear (June 1999); and very mild 
lateral subluxation of the patella with respect to the 
intercondylar notch (July 1999 MRI).  Records also show that 
the veteran was scheduled for right knee arthroscopy in 
November 1999, but canceled this operation in October.  

As noted in the February 2000 supplemental statement of the 
case, the RO considered the evidence noted above, but 
concluded that it demonstrated additional right knee injury 
added to the existing service-connected condition, not a 
worsening of that condition.  The Board notes, however, that 
the above findings suggest the possibility of recurrent 
subluxation or instability, for which a separate evaluation 
may be warranted.  

Under these circumstances, the veteran must undergo further 
VA examination, and the examiner should render sufficient 
findings, as noted below, for proper adjudication of the 
case.  Prior to scheduling such examination, the RO must 
obtain and associate with the record outstanding pertinent 
medical treatment records from the Buffalo and Batavia VAMCs, 
as well as any other source or facility identified by the 
veteran.  

In adjudicating the case, the RO must consider whether the 
veteran is entitled to a higher schedular evaluation based on 
consideration of the schedular criteria, as well as the 
extent of additional functional loss due to pain and the 
other factors of 38 C.F.R. §§ 4.40 and 4.45.  The RO should 
also consider whether separate evaluations are warranted for 
arthritis and instability.  In this regard, the Board would 
point out that separate ratings are warranted only in these 
types of cases where the veteran has limitation of motion in 
his right knee that at least meets the criteria for a zero-
percent rating under Diagnostic Codes 5260 or 5261, or 
(consistent with DeLuca and with 38 C.F.R. §§  4.45 and 4.59) 
where there is probative evidence showing that the veteran 
experiences painful motion attributable to arthritis.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998). 

The Board is mindful of the protracted period of time that 
this case has been in appellate status thus far, and regrets 
the further delay in adjudication of the issue on appeal by 
this remand; however, further remand of this matter is needed 
to ensure that all due process requirements are met.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should take efforts to obtain 
and associate with the claims file all 
outstanding pertinent treatment records 
from the Batavia and Buffalo VAMCs; as 
well from any other source or facility 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right knee disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner must identify all 
symptoms of the veteran's right knee 
disorder, and clearly indicate whether 
the veteran has both arthritis and 
instability of the right knee.  The 
examiner also should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss, to the 
aforementioned factors, with increased 
activity and during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of range of motion 
loss. 

If the examiner is unable to provide any 
of the requested information with a 
reasonable degree of medical certainty, 
the examiner should clearly so state.  
Otherwise, all examination findings, 
along with the complete rationale for any 
conclusions drawn or opinions expressed 
(to include, as appropriate, citation to 
specific evidence in the record), should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. See Stegall v. West, 11 Vet. App. 
268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority.  In 
adjudicating the claim for an increased 
evaluation for the right knee, the RO 
should take into consideration all 
applicable schedular criteria; the extent 
of functional loss due to pain and pain 
on movement, weakness, fatigability, and 
incoordination during flare-ups and with 
repeated use of the right knee 
(consistent with the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (1999) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995)), 
as well as whether separate evaluations 
for arthritis and instability are 
warranted (consistent with VAOPGCPREC 23-
97 (1997), and VAOPGCPREC 9-98 (1998)).  
The RO must fully explain the reasons and 
bases for its determinations, and address 
all matters noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




